AMENDMENT TO THE FIRST AMENDED AND RESTATED AGREEMENT OF

LIMITED PARTNERSHIP OF AFFORDABLE RESIDENTIAL COMMUNITIES LP

This Amendment (this "Amendment"), dated and effective as of the 3rd day of
July, 2007, amends the First Amended and Restated Agreement of Limited
Partnership of Affordable Residential Communities LP (the "Partnership"), dated
as of February 11, 2004 (the "Partnership Agreement").

Capitalized terms used in this Amendment without definition shall have the
meanings given to them in the Partnership Agreement.

1.

Section 8.7 shall be amended and restated in its entirety to read as follows:

Section 8.7 Partnership Right to Call Limited Partner Interests. Notwithstanding
any other provision of this Agreement, on and after the date on which the
aggregate Percentage Interests of the Limited Partners are less than four
percent (4%), the Partnership shall have the right, but not the obligation, from
time to time and at any time to redeem any and all outstanding Limited Partner
Interests by treating any Limited Partner as a Tendering Party who has delivered
a Notice of Redemption pursuant to Section 8.6 hereof for the amount of
Partnership Common Units to be specified by the General Partner, in its sole and
absolute discretion, by notice to such Limited Partner that the Partnership has
elected to exercise its rights under this Section 8.7. Such notice given by the
General Partner to a Limited Partner pursuant to this Section 8.7 shall be
treated as if it were a Notice of Redemption delivered to the General Partner by
such Limited Partner. For purposes of this Section 8.7, (a) any Limited Partner
(whether or not otherwise a Qualifying Party) may, in the General Partner’s sole
and absolute discretion, be treated as a Qualifying Party that is a Tendering
Party and (b) the provisions of Sections 8.6.F(2), 8.6.F(3) and 8.6.F(5) hereof
shall not apply, but the remainder of Section 8.6 hereof shall apply, mutatis
mutandis.

2.

Section 13.1 shall be amended and restated in its entirety to read as follows:

Section 13.1 Dissolution. The Partnership shall not be dissolved by the
admission of Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution. However, the Partnership
shall dissolve, and its affairs shall be wound up, upon the first to occur of
any of the following (each a “Liquidating Event”):

 

1

 

--------------------------------------------------------------------------------

 

A. a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless, prior
to the entry of such order or judgment, a Majority in Interest of the remaining
Limited Partners agree in writing, in their sole and absolute discretion, to
continue the business of the Partnership and to the appointment, effective as of
a date prior to the date of such order or judgment, of a successor General
Partner;

B. an election to dissolve the Partnership made by the General Partner in its
sole and absolute discretion, with or without the Consent of the Limited
Partners; or

C. entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act.

D.  [DELETED]

E.  [DELETED]

3.

The definition of “Terminating Capital Transaction” and any references in the
Partnership Agreement to a Terminating Capital Transaction shall be deleted.

4.

The term "Agreement" as used in the Partnership Agreement shall be deemed to
refer to the Partnership Agreement as amended hereby and as amended, superseded
or restated from time to time. Except as set forth herein, the Partnership
Agreement shall remain in full force and effect and shall be otherwise
unaffected hereby. In the event of any conflict or inconsistency between the
provisions of this Amendment, on the one hand, and the Partnership Agreement, on
the other hand, with respect to the matters set forth herein and contemplated
hereby, the provisions of this Amendment shall govern such conflict or
inconsistency.

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above.

 

 

GENERAL PARTNER:

 

 

 

 

 

 

 

AFFORDABLE RESIDENTIAL

 

COMMUNITIES INC.

 

 

 

 

By:

/s/ Scott L. Gesell

 

 

Name: Scott L. Gesell

 

 

Title: Executive Vice President

 

 

 

3

 

 